DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 1 recites, “a projection unit configured to output a projection picture according to a projection image” where “projection picture” needs to be shown with respect to the projection unit.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-5 are rejected as being dependent on claim 1.
As of claim 6, the limitation “outputting a projection picture according to the projection image” is vague. How does the projection picture is generated based on a projection image? The Applicant is required to clarify.
Claims 7-10 are rejected as being dependent on claim 6.
As of claim 11, the limitation “a micro-controller configured to 18control the projection lens to project a projection picture” is vague. How micro-controller does configure to create the projection picture? The Applicant is required to clarify. 
Claims 12-15 are rejected as being dependent on claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MURAMATSU (US 2017/0264873 A1).
As of claim 1, MURAMATSU teaches a dynamic projection device [fig 1], comprising: a projection unit 1 [fig 1] configured to output a projection picture (based on a video signal inputted by PC 4) [0037] according to a projection image 5 [fig 5]; a 4 sets an initial position for the calibration operation to be an angular position of mirror 30 in mirror unit 3 (S1). According to the present embodiment, an initial position of mirror 30 (refer to (a) of FIG. 7) is set to be at pan angle ψ=0° and tilt angle α=45°. Furthermore, according to the present embodiment, the angular position at which the horizontal direction of mirror 30 is in parallel with the X direction is set to be at pan angle ψ=0°, an angular position at which reflection surface 30a of mirror 30 is in parallel with the XZ plane is set to be at tilt angle α=0°) [fig 5] [0072].
As of claim 6, MURAMATSU teaches a dynamic projection method [fig 1], comprising: 17calculating (by control PC 4) [fig 1] a rotation angle (control PC 4 controls pan angle ψ and tilt angle α of mirror unit 3 in such a manner that projection image 50 is projected onto projection position P1) [0066] of a reflection unit 3 [fig 1]; correcting a projected image (by calibration apparatus 46) [fig 4B] according to the rotation angle (control PC 4 sets an initial position for the calibration operation to be an angular position of mirror 30 in mirror unit 3 (S1). According to the present embodiment, an 30 (refer to (a) of FIG. 7) is set to be at pan angle ψ=0° and tilt angle α=45°. Furthermore, according to the present embodiment, the angular position at which the horizontal direction of mirror 30 is in parallel with the X direction is set to be at pan angle ψ=0°, an angular position at which reflection surface 30a of mirror 30 is in parallel with the XZ plane is set to be at tilt angle α=0°) [fig 5] [0072]; outputting a projection picture (based on a video signal inputted by PC 4) [0037] according to the projection image 5 [fig 1]; and reflecting the projection picture (based on a video signal inputted by PC 4) [0037] to a target projection position ( the projection light is projected onto arbitrary projection surfaces, such as a floor, a wall surface, and a desk surface) [0030] by the reflection unit 3 [fig 1].
As of claim 7, MURAMATSU teaches prior to the reflecting the projection picture (based on video signal) to a target projection position P1 [fig 5] by the reflection unit 3 [fig 5], rotating the reflection unit 3 [fig 5] according to the rotation angle α [fig 5].  
As of claim 11, MURAMATSU teaches a projector 1 [fig 1] comprising: a projection lens 13 [fig 2], and a micro-controller 4 (control PC) [fig 2] configured to 18control the projection lens 13 [fig 2] to project a projection picture (based on a video signal inputted by PC 4) [0037], the micro-controller 4 [fig 2] being capable of performing a dynamic projection [fig 1] method comprising: calculating (by control PC 4) [fig 1] a rotation angle (control PC 4 controls pan angle ψ and tilt angle α of mirror unit 3 in such a manner that projection image 50 is projected onto projection position P1) [0066] of a reflection unit 3 [fig 1]; correcting a projected image (by calibration apparatus 46) [fig 4B] according to the rotation angle (control PC 4 sets an initial position for the calibration operation to be an angular position of mirror 30 in mirror 3 (S1). According to the present embodiment, an initial position of mirror 30 (refer to (a) of FIG. 7) is set to be at pan angle ψ=0° and tilt angle α=45°. Furthermore, according to the present embodiment, the angular position at which the horizontal direction of mirror 30 is in parallel with the X direction is set to be at pan angle ψ=0°, an angular position at which reflection surface 30a of mirror 30 is in parallel with the XZ plane is set to be at tilt angle α=0°) [fig 5] [0072]; outputting a projection picture (based on a video signal inputted by PC 4) [0037] according to the projection image 5 [fig 1]; and reflecting the projection picture (based on a video signal inputted by PC 4) [0037] to a target projection position ( the projection light is projected onto arbitrary projection surfaces, such as a floor, a wall surface, and a desk surface) [0030] by the reflection unit 3 [fig 1].  
As of claim 12, MURAMATSU teaches prior to the reflecting the projection picture (based on video signal) to a target projection position P1 [fig 5] by the reflection unit 3 [fig 5], rotating the reflection unit 3 [fig 5] according to the rotation angle α [fig 5].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3-4 are rejected under 35 U.S.C. 103 as being un-patentable over MURAMATSU (US 2017/0264873 A1) in view of Yamamoto (US 2008/0239246 A1).
MURAMATSU teaches the invention as cited above except for a communication unit connected with the angle calculation unit and configured to receive user instruction information and input the user instruction information to the angle calculation unit and the user instruction information comprises target projection position information; the instruction is a user voice instruction, and/or a user gesture instruction, and/or a remote controller instruction.  
Yamamoto teaches a projector [fig 2] having a communication unit 35(IR receiving unit) [fig 2] connected with the angle calculation unit 46 (Tilt angle calculation unit) [fig 2] and configured to receive user instruction information and input the user instruction (via remote controller) [0024] information to the angle calculation unit 46 [fig 2] and the user instruction information comprises target projection position information (calculating a tilt angle of the screen relative to the projector based on the distances to the plurality of points on the surface of the screen); the instruction is a remote controller instruction [0024].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a communication unit connected .
Allowable Subject Matter
Claims 2, 5, 8-10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art MURAMATSU (US 20170264873 A1) teaches a projector 1, omnidirectional camera 2, mirror unit 3, and control PC (a personal computer) 4. The projection system according to the present embodiment is a system in which projection light, which is emitted from projector 1 that hangs from a ceiling or the like, is reflected from mirror unit 3, and thus projection image 5 that is based on the projection light is projected onto arbitrary projection surfaces, such as a floor, a wall surface, and a desk surface. The projector 1 and mirror unit 3 are configured to be combined into one piece, this requires an apparatus that has the total weight of projector 1 and mirror unit 3 to hang from the ceiling, but the apparatus cannot be easily installed in such a manner. Furthermore, because a specific type of projector and a mirror unit are installed in an integrated manner, a mirror unit is not easily deployed to fit 1 and mirror unit 3 are configured to be separate bodies. Accordingly, projector 1 and mirror unit 3 can be installed one at a time, and a mirror unit can be deployed to fit with various types of projectors, thereby making the present system easy to introduce and handle. MURAMATSU does not anticipate or render obvious, alone or in combination, a control unit connected between the angle calculation unit and the reflection unit and configured to control the reflection unit to rotate according to the rotation angle.
As of claim 5, the closest prior art MURAMATSU (US 20170264873 A1) teaches a projector 1, omnidirectional camera 2, mirror unit 3, and control PC (a personal computer) 4. The projection system according to the present embodiment is a system in which projection light, which is emitted from projector 1 that hangs from a ceiling or the like, is reflected from mirror unit 3, and thus projection image 5 that is based on the projection light is projected onto arbitrary projection surfaces, such as a floor, a wall surface, and a desk surface. The projector 1 and mirror unit 3 are configured to be combined into one piece, this requires an apparatus that has the total weight of projector 1 and mirror unit 3 to hang from the ceiling, but the apparatus cannot be easily installed in such a manner. Furthermore, because a specific type of projector and a mirror unit are installed in an integrated manner, a mirror unit is not easily deployed to fit with various types of projectors. Thus, in the projection system according to the present embodiment, projector 1 and mirror unit 3 are configured to be separate bodies. Accordingly, projector 1 and mirror unit 3 can be installed one at a time, and a mirror unit can be deployed to fit with various types of projectors, thereby making the present 
As of claim 8, the closest prior art MURAMATSU (US 20170264873 A1) teaches a projector 1, omnidirectional camera 2, mirror unit 3, and control PC (a personal computer) 4. The projection system according to the present embodiment is a system in which projection light, which is emitted from projector 1 that hangs from a ceiling or the like, is reflected from mirror unit 3, and thus projection image 5 that is based on the projection light is projected onto arbitrary projection surfaces, such as a floor, a wall surface, and a desk surface. The projector 1 and mirror unit 3 are configured to be combined into one piece, this requires an apparatus that has the total weight of projector 1 and mirror unit 3 to hang from the ceiling, but the apparatus cannot be easily installed in such a manner. Furthermore, because a specific type of projector and a mirror unit are installed in an integrated manner, a mirror unit is not easily deployed to fit with various types of projectors. Thus, in the projection system according to the present embodiment, projector 1 and mirror unit 3 are configured to be separate bodies. Accordingly, projector 1 and mirror unit 3 can be installed one at a time, and a mirror unit can be deployed to fit with various types of projectors, thereby making the present system easy to introduce and handle. MURAMATSU does not anticipate or render obvious, alone or in combination, calculating a rotation angle of a reflection unit 
Claims 9-10 are allowed as being dependent on claim 8.
As of claim 13, the closest prior art MURAMATSU (US 20170264873 A1) teaches a projector 1, omnidirectional camera 2, mirror unit 3, and control PC (a personal computer) 4. The projection system according to the present embodiment is a system in which projection light, which is emitted from projector 1 that hangs from a ceiling or the like, is reflected from mirror unit 3, and thus projection image 5 that is based on the projection light is projected onto arbitrary projection surfaces, such as a floor, a wall surface, and a desk surface. The projector 1 and mirror unit 3 are configured to be combined into one piece, this requires an apparatus that has the total weight of projector 1 and mirror unit 3 to hang from the ceiling, but the apparatus cannot be easily installed in such a manner. Furthermore, because a specific type of projector and a mirror unit are installed in an integrated manner, a mirror unit is not easily deployed to fit with various types of projectors. Thus, in the projection system according to the present embodiment, projector 1 and mirror unit 3 are configured to be separate bodies. Accordingly, projector 1 and mirror unit 3 can be installed one at a time, and a mirror unit can be deployed to fit with various types of projectors, thereby making the present system easy to introduce and handle. MURAMATSU does not anticipate or render obvious, alone or in combination, calculating a rotation angle of a reflection unit specifically comprises: receiving user instruction information; calculating a deflection 
Claims 14-15 are allowed as being dependent on claim 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art MASUDA (US 20150109586 A1) teaches a scanning projection apparatus is provided with a first light source module which includes a laser light source to emit a laser beam and a mirror unit which can be oscillated. Further, a light deflection unit which performs a two-dimensional scanning with the laser beam emitted from the first light source module by the mirror unit, a light detection unit which detects a distance from the mirror unit to an image projection surface or a difference in distance in the image projection surface, and a control unit which controls an oscillation angle of the mirror unit based on distance information from the light detection unit are included;
- Prior Art SIELER et al. (US 20110304825 A1) teaches a projection display which includes at least one light source, at least one reflective image generator configured to represent frames in a two-dimensional distribution of subareas of same, a projection optics arrangement having a two-dimensional arrangement of optical projection elements and being configured to image an associated subarea of the at least one image generator onto an image plane in each case, so that images of the frames superimpose within the image plane to form an overall picture, and at least one beam splitter arranged within an optical path between the at least one reflective image 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882